       Case 1:20-cr-02021-SMJ       ECF No. 21   filed 07/14/20   PageID.66 Page 1 of 2


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
1
                                                                      Jul 14, 2020
2                                                                        SEAN F. MCAVOY, CLERK




3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:20-cr-02021-SMJ
5
                                 Plaintiff,
6                                                ORDER ADOPTING PARTIES’
                  v.                             STIPULATED PROTECTIVE
7                                                ORDER REGARDING
     JOSHUA S. LYNCH,                            COMPUTER FORENSIC REVIEW
8                                                PROCEDURES FOR CHILD
                                 Defendant.      PORNOGRAPHY CONTRABAND
9

10         Before the Court, without oral argument, is the parties’ Stipulation Regarding

11   Computer Forensic Review Procedures for Child Pornography Contraband, ECF

12   No. 16, and related motion to expedite, ECF No. 18. The parties have agreed to

13   specific computer forensic procedures in accordance with 18 U.S.C. § 3509(m).

14   The Court has reviewed the proposed stipulation, ECF No. 16, and finds good cause

15   to adopt the stipulation.

16         Accordingly, IT IS HEREBY ORDERED:

17         1.     The parties’ Stipulation Regarding Computer Forensic Review

18                Procedures for Child Pornography Contraband, ECF No. 16, and

19                related motion to expedite, ECF No. 18, are GRANTED.

20         2.      The parties’ Stipulated Protective Order Regarding Computer

     ORDER ADOPTING PARTIES’ STIPULATED PROTECIVE ORDER
     REGARDING COMPUTER FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND – 1
       Case 1:20-cr-02021-SMJ     ECF No. 21   filed 07/14/20   PageID.67 Page 2 of 2




1                 Forensic Review Procedures for Child Pornography Contraband, ECF

2                 No. 16-1, is ADOPTED and INCORPORATED herein by reference.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 14th day of July 2020.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

     ORDER ADOPTING PARTIES’ STIPULATED PROTECIVE ORDER
     REGARDING COMPUTER FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND – 2
